 102DECISIONSOF NATIONALLABOR RELATIONS BOARDHilton Hotels Corporation and Hilton Inns, Inc. d/b/a HiltonInn and Skyriders Club, Inc.andLocal 628, Bartenders &Culinary Workers Union, Hotel & Restaurant Employees &Bartenders International Union,AFL-CIO.Case No. 08-CA-696.November 9, 1961DECISION AND ORDEROn August 24, 1961, Trial Examiner David F. Doyle issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report, together with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Hilton Hotels Corporationand Hilton Inns, Inc. d/b/a Hilton Inn and Skyriders Club, Inc.,their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Local 628, Bartenders &CulinaryWorkers Union, Hotel & Restaurant Employees & Bar-tenders International Union, AFL-CIO, as the exclusive representa-tive of all its employees at the Hilton Inn and Skyriders Club, Inc.,El Paso, Texas, excluding office clerical employees, professional em-ployees, technical employees, guards, and all supervisors as defined inthe Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7of the Act.134 NLRB No. 12. HILTON INN AND SKYRIDERS CLUB, INC.1032.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with the Union as the ex-clusive bargaining representative of all the employees in the aforesaidappropriate unit with respect to wages, rates of pay, hours of employ-ment, or other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.'(b)Post at its Hilton Inn and Skyriders Club, Inc., in El Paso,Texas, copies of the notice attached hereto marked "Appendix."'Copies of said notice, to be furnished by the Regional Director for theTwenty-eighth Region, shall, after being duly signed by the Em-ployer's representative, be posted by the Employer immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Employer to insure that said notices are not altered,defaced, or covered by other material.(c)Notify the Regional Director for the Twenty-eighth Region, in-writing, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively upon request with Local 628,Bartenders & Culinary Workers Union, Hotel & Restaurant Em-ployees & Bartenders International Union, AFL-CIO, as theexclusive representative of all employees in the bargaining unitdescribed herein, with respect to wages, rates of pay, hours ofemployment, or other terms or conditions of employment, and, ifan understanding is reached, embody such understanding in asigned agreement. The bargaining unit is:All employees of the Employer at the Hilton Inn and Sky-riders Club, Inc., El Paso, Texas, excluding office clerical em-ployees, professional employees, technical employees, guards,and all supervisors as defined in the Act. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of rights guaranteed inSection 7 of the Act.HILTON HOTELS CORPORATION AND HILTONINNS7 INC. D/B/A HILTON INN AND SKY-RIDERSCLUB, INC.,Employer.Dated-------------'--By-------------------------------------(Representative)-(Title)Thisnotice must remain postedfor 60 days from the datehereof,and must notbe altered,defaced,or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented,was tried before the duly designatedTrial Examiner in El Paso, Texas, on June 1, 1961,on complaint of the GeneralCounsel and answer of Hilton Hotels Corporation and Hilton Inns, Inc. d/b/aHilton Inn and Skyriders Club, Inc.,'herein called the Employer.The issue litigatedwas whether the Employer had violated Section 8(a) (1) and (5)of the Act by refus-ing to bargain with Local 628, Bartenders&CulinaryWorkers Union,Hotel &Restaurant Employees&Bartenders International Union,AFL-CIO,herein calledthe Union.Upon the entire record,and from my observation of the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONSThe Proceedings in the Representation CaseAs the culmination of an organizing campaign among the employees of the HiltonInn and Skyriders Club, Inc., located at El Paso, Texas, on. March 29, 1960, theUnion filed a petition for certification as the collective-bargaining representative ofthe employees at that inn and club.This case was docketed as Case No. 33-RC-770(not published in NLRB volumes) and pursuant to the Board's Rules and Regulations,Series 8, a hearing was held on April 7, 1960.At the hearing the Employer appearedby counsel and participated fully.Thereafter the Employer filed a brief with theBoard and moved to dismiss the petition on the ground that the Board was withoutjurisdiction over the Employer's business operations, for a variety of reasons.TheBoard duly considered the transcript of testimony and the Employer's brief, andon June 20, 1960, issued its Decision and Direction of Election rejecting specificallyeach of the objections of the Employer.Pursuant to the aforementioned Decision and Direction of Election, an electionwas held on July 19, 1960, among the employees in the unit determined to be appro-priate by the Board, and a tally of ballots was made.The challenged ballots weresufficient in number to affect the outcome of the election, and the Employer timelyfiled objections to the election.Certain of these objections reiterated the argumentsof the Employer, previously submitted to the Board, but the objections stated somearguments not theretofore advanced.These new objections were as follows:A. The National Labor Relations Board allowed eighty-one (81) aliens tovote.These aliens have little or no knowledge of the English language, did notunderstand the issues, the posted notices or the ballots.B.The National Labor Relations Board provided notices which were posted,printed only in the English language.C. The National Labor Relations Board used ballots for the election printedonly in the English language.'Hilton Inns, Inc has been added to the title pursuant to amendment permitted byorder hereinSee discussion under heading, "The business operations of the Employer." HILTON INN AND SKYRIDERS CLUB, INC.105The Regional Director's report on objections and challenged ballots, issued onAugust 25, 1960, quoted pertinent portions of the Board's Decision and Directionof Election and in answer to the new objections set forth above,the report statedthe following:The Employer stated that Objections 2A, B and C are based upon what tran-spired at the election and the facts to supportthe conditions were developed atthe time of and in the course of the election.These objections are based on thealienstatus and lack of understanding of the English language of the employees.The Employer had no additional evidence to offer at this time on these objec-tions and no additional argument to submit but stated only these objections wereself explanatory.The investigation of these objections revealed that 127 out of a possible 140employees voted during the election.Both Petitioner and the Employer con-ducted a propaganda campaign including leaflets, letters and speeches by the Em-ployer to assembled employees prior to the election, during which informationwith regard to the purpose of the election, the issues and voting procedure [sic].Neither party prior to the election raised any objection to the standard Noticeof Election in the English language and neither .party requested that noticesor ballots be prepared in any language other than English, although they hadopportunities to do so at the hearing, when notices were distributed and at thepre-election conference.There was considerable discussion about the electionat the employer's place of business prior to the election.There was only onevoid ballot which indicated that the voters understood how to mark the ballot.None of the voters requested information or instructions during the election.The Employer does not suggest in his objection what language would be appro-priate but from custom and practice in the area it is assumed that he hadreference to the Spanish language.Two-A would appear to challenge the eligibility of aliens to vote in a Board-Conducted election.The aliens, if such they be, appeared on the eligibility listprepared by the Employer.No challenge to their eligibility was made at thetime of the election.The Regional Director, upon the basis of the above, then recommended that theobjections be found to be without merit.On November 1, 1960, the Board issued its Supplemental Decision and Directiondisallowingthe Employer's objections and ordering the challenged ballots to beopened and tallied.The decision stated the following as to certain of the Employer'sobjections:As no exceptions were made to the Regional Director's recommendation thatthe stipulation of the parties withdrawing their challenges to the above 16ballots be withdrawn be accepted, and that such ballots be opened and counted,we shall adopt his recommendationpro forma.As to Objections 1-A through1-D, we agree with the Regional Director that issues raised were previouslyconsidered and decided by the Board in the above Decision and Direction,and as the exceptions contain nothing not previously considered by the Boardwe shall adopt the Regional Director's recommendation and overrule the ob-jections.As to Objections 2-A, 2-B and 2-C, relating to alleged failure of theRegional Director to provide notices and ballots in Spanish for Spanish speakingvoters,we find that there is no evidence indicating that the Regional Directoracted arbitrarily or capriciously in having the election conducted in Englishrather than in both English and Spanish, or that the problem was in fact raisedprior to the Election..We note that the designated observers certified that theelection was fairly conducted, that approximately 90 percent of the eligiblesvoted, and that only one ballot was declared void.Cited as authority by theBoard wasV. LaRosa & Sons, Inc.,121 NLRB 671, 673.On November 10, 1960, the challenged ballots were opened and a revised tallyof ballots issued.The revised tally showed the petitioner received 73 votes, while53 votes were cast against the Union, and 1 ballot was void.On November 15, 1960, the Employer timely filed objections to the countingof challenged ballots.These objections stated the following:The agent or agents of the National Labor Relations Board,responsible forthe conduct of the election and the handling of the ballots in this case,did nottake the proper safeguards to protect the challenged ballots between the time ofthe election on July 19, 1960, and the time the challenged ballots were openedand counted on November 10, 1960. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT IN SUPPORT OF OBJECTIONS:On November 10, 1960, the undersigned, Wm. P. Kilgore, IndustrialRela-tionsCounsel for Hilton Hotels Corporationdoing business at the Hilton inEl Paso, Texas, arrived at the 33rd Sub-Regional Office of the National LaborRelationsBoard at 405 East Franklin Street, El Paso, Texas,at a few minutesbefore 10:00 a.m.He was joined therea few minuteslater by Mr.BenjaminClark,Mr. Andrew Block and Mr. R. D. Faver, all employees of the HiltonInn.Two representatives of the union were present, and Mr. L. L. Porterfield,representingthe National Labor Relations Board.At approximately 10:00 a.m., Mr. Porterfield placed on the desk, in frontof him, a manila envelope, approximately 9" by 12", which was sealed witha pieceof Scotch tape, approximately 3/4 of an inch wide and 2 to 3 incheslong.This was the only seal holding the flap of the envelope closed.Mr.Porterfield brokethis sealand removed the challenged ballots.The under-signed,Mr. Kilgore, immediately asked to look at themanilaenvelope.Mr.Porterfield handed the envelope to Mr. Kilgore, and upon examination, it wasclearly obvious that the envelope had been sealedsometime inthe past, by usingthe mucilage, which is placed on the envelope when it is manufactured.Thisoriginal sealingof the envelope in the usual and customarymanner,had beenunsealedand inso doing, left marks on the envelope and on the flap, whichclearly showed that the originalsealing ofthe envelope had been broken.Therewas somewriting on the envelope, approximately half-way of the long dimen-sion;however, there were no signatures of the observers to the election or ofthe Board Agent, who conducted the election, across the flap of the envelopewhere it had been previouslysealed.The attention of the company representa-tives present, to wit:Mr. Benjamin Clark, Mr. Andrew Block, and Mr. R. D.Faver, was directed to the condition of this envelope.The envelope was dog-eared and showed considerable wear at the point where the flap joined the bodyof the envelope.The undersigned, Wm. P. Kilgore, immediately called the attention of BoardAgent Porterfield to the fact that the envelope had obviously been tamperedwith; however, no explanation was offered as to how or why the envelope, con-tainingthe challenged ballots, had been opened, during the time that it wassupposedly in the safe custody of the National Labor Relations Board.Mr. Porterfield proceeded to open small envelopes that had not been previouslyreopened, at which time, the undersigned, Wm. P. Kilgore, accompanied byMssrs. Clark, Block, and Faver, left the office, before the small envelopes hadbeen completely opened, and before any challenged ballots had been counted.On November 21, 1960, the Regional Director issued his report on employer'sobjection to the counting of challenged ballots, recommending that the Union becertified as the bargaining representative of the employees in the appropriate unit.This report in part stated the following:After the counting of the ballots on July 19, 1960, the Board Agent in chargeof the election placed all 16 of the challenged ballots into a separate manilaenvelope.This was a used manila envelope which had at one time been sealedby the flap.After the challenged ballots had been placed in this envelope, asinglepiece of Scotch tape, approximately 4 inches in length and 3/4 inch inwidth, was used to seal the flap of this envelope.Neither the Board Agent incharge of the election nor any of the observers placed their signatures acrosssuch seal.The challenged ballots placed in such envelope, as described above,remained in the files of the 33rd Subregional office until 10:00 A.M. onNovember 10, 1960, at which time the Board Agent removed the envelope fromthe file, which contained the 16 challenged ballots, broke the seal and pro-ceeded to count the 16 challenged ballots.Conclusions of Law:Upon the basis of the foregoing acts, it is concluded that Employer's objectionto the counting of the challenged ballots on the ground that the envelope con-taining such challenged ballots, which had been sealed by the Board Agent butnot initialed by the parties, casts doubt upon the integrity of the Board's electionprocess, is without merit.Neither statute, Board's rulesand regulations, nor regional office practice re-quires that challenged ballots sufficient to affect election results be placed insealed carton,initialedby all parties pending Board or Regional Office deter-mination.The subregional Office at all times had custody of the challengedballot envelopes; and therewas noshowin& that the challenged ballot envelopes HILTON INN AND SKYRIDERS CLUB, INC.107subsequently opened in the presence of observers,had previously been openedor tampered with.Cited as authority for the recommendation was N.Sumergrade & Sons,123NLRB 1951.On February 10, 1961, the Board issued its Second Supplemental Decision andCertification of Representatives.2The Board rejected the Employer's objectionsin the following language:The employer contends that the Board's agents did not properly safeguardthe secrecy of the 16 challenged ballots between the date of the election andthe opening of the challenged ballots.The report indicates that at the countingof the ballots on July 19, 1960, the Board Agent conducting the election dis-covered that the identification tab had been torn from' one of the challengedballot envelopes.The Regional Director found that the observers agreed that theloose tab belonged to the only challenged ballot envelope that was missing a tab,and that this envelope, with the loose tab placed inside, should be includedwith the other challenge envelopes.All 16 challenge envelopes were thenplaced in a used manila envelope and the flap was sealed with a single stripof cellophane tape.No signature or initials were placed over the seal by theBoard Agent or the observers. This manila envelope remained in the possessionof the Thirty-Third Subregional Office until it was opened on November 10,1960, when the challenged ballots were opened and counted.Upon these factsthe Regional Director concluded that the Employer's objection was withoutmerit and recommended that it be overruled.We agree with this recommenda-tion.As indicated in the Employer's exceptions, it was aware of the mannerin which the challenged ballots had been impounded at the time it entered intothe stipulation withdrawing the challenges.Nor is there any evidence thatthe envelope containing the challenged ballots left the custody of Board Agentsat any time after the ballots were impounded.The Employer, therefore, can-not now be heard to complain of the particular means used to impound theballots.Moreover, the Board's rules do not require that challenged ballotsbe impounded by any special method such as cartons or envelopes with specialseals and signatures thereupon.We are satisfied that the particular means usedherein to impound the ballots did not interfere with the secrecy of the chal-lenged ballots.Finally, the Employer suggests that there may have been some irregularityin the handling of the challenged ballot envelope with the identification tabtorn off. It also asserts it did not agree to include such envelope with the other15 challenged ballot envelopes.However, it is immaterial whether or not theEmployer agreed to include such ballot, as it is clear that one vote could notaffect the results as shown by the Revised Tally. (Footnotes in original omittedhere )The Union was thereupon certified as the collective-bargaining representative ofthe employees of the Employer in the appropriate unit.The above narrative sets forth the history of the proceeding up to the presentunfair labor practice case.The Instant Case1.THE BUSINESS OPERATIONS OF THE EMPLOYERUpon the basis of the Board's Decision and Direction of Election in Case No.33-RC-770 and the Board's Decision and Order, dated December 14, 1960, re-ported at 131 NLRB 486, of which I take judicial notice, and the evidence adducedat the ,instant hearing, I make the following findings:HiltonHotels Corporation operates hotel properties in many of the principalcities of the United States and other nations, constituting a worldwide chain ofhotels.This particular corporation conducts three hotels in New York City, twoinChicago, Illinois, one in Albuquerque, New Mexico, one in Boston, Massa-chusetts, one in Buffalo, New York, two in Cincinnati, Ohio, one in Cleveland,Ohio, one in Columbus, Ohio, one in Dallas, Texas, one in Dayton, Ohio, one inDenver,Colorado, one in Detroit,Michigan,one in El Paso,Texas, one in FortWorth, Texas, one in Hartford,Connecticut,one in Honolulu,Hawaii, one inHouston,Texas,two in Los Angeles,California,one in Pittsburgh, Pennsylvania, onein St.Louis,Missouri, one in Washington,D.C., and has hotels under constructioninNew York City, San Francisco, California, and Portland, Oregon.2 General Counsel'sExhibit No. 12. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDAmendment of Employer's NameAt the instant hearing, counsel for the Employer testified that in January 1961,Hilton Hotels Corporation sold and transferred the property and management ofthe Hilton Inn and Skyriders Club, Inc., to Hilton Inns, Inc.He stated that HiltonInns,Inc.,was a wholly owned subsidiary and successor of the Hilton Hotels Cor-poration.He also said that Hilton Inns, Inc., a Delaware corporation, operates hotelestablishments in California, Texas, Louisiana, and Georgia, all of which wereformerly operated by Hilton Hotels Corporation.In the course of the hearing, the Charging Party and General Counsel moved -to amend the name- of the Employer in the instant proceeding to Hilton HotelsCorporation and Hilton Inns, Inc. d/b/a Hilton Inn and Skyriders Club, Inc., on thebasis of the parent-subsidiary relationship of the two corporations.The motion ishereby granted.Prior to the hearing, Mr. Blackstone, manager, Hilton Inn and Skyriders Club,Inc., Airport Road, El Paso, Texas, was served witha subpoena duces tecumwhichrequired him to testify and bring with him certain records of the business operations ofthe Employer.Blackstone failed to appear in response to the subpena.At thatpoint in the hearing, counsel for the parties then stipulated that HiltonInns,Inc., isthe successor to Hilton Hotels Corporation in the operation of Hilton Inn and Sky-riders Club, Inc., at El Paso, Texas.Upon the basis of the above, I find that Hilton Hotels Corporation and HiltonInns,Inc., constitute one employer for jurisdictional purposes, the operations of theEmployer meet the jurisdictional standards established by the Board, and that theEmployer is an employerengaged incommerce within the meaning of the Act.II. THE LABORORGANIZATION; MAJORITY STATUS; APPROPRIATE UNIT; CERTIFICATIONUpon all the evidence, I find that the Union is, and at all times material heretohas been, a labor organization within the meaning of Section 2(5) of the Act.Upon all the evidence, I also find that at all times material hereto the Union wasthe representative of a majority of the employeesin anappropriate unit describedas follows:All employees of the Employer at the Hilton Inn and Skyriders Club, Inc.,El Paso, Texas, excluding office clerical employees, professional employees, tech-nical employees, guards, and all supervisors as defined in the Act.I also find that the Union was certified as the exclusive representative of theemployees in, the aforesaid unit on February 10, 1961.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargainThe complaint alleges that about April 3, 1961, and at all times thereafter, theEmployer refused to bargain collectively with the Union in violation of Section8(a)(1) and(5) of the Act.The answer denies the commission of unfair labor practices.At the hearing and in its brief the Employer contended that: (1) it was notengaged in interstate commerce in the operation of the Hilton Inn and SkyridersClub, Inc., at El Paso, Texas, and (2) that the Board had not accomplished a lawfuland proper election among the employees in the appropriate unit and for that,reasonthe certification issued by the Board was not valid.The EvidenceShortly after the certification of the Union on March 4, 1961, Manuel Parron,International representative of the Union, addressed the following letter to RolandD. Blackstone, manager, Hilton Inn and Skyriders Club, Inc., El Paso, Texas.Theletter reads in part as follows:Pursuant to the certification of representatives issued by the National LaborRelations Board on February 10, 1961, I request a meeting to open negotiationswith the Hilton Hotel Corporation d/b/a Hilton Inn &-Skyriders Club, Inc.with respect to wages, hours and working conditions of your employees, in theunit found appropriate by the Board in Case No. 33-RC-770. I wish to opennegotiations on March 27, 1961, or the earliest date convenient to you-after that.On March 8, 1961, the law firm of Sweeney, Irwin & Foye, by Peter W. Irwin,replied as follows:- HILTON INN ANDSKYRIDERSCLUB, INC.109Mr. C. N. Hilton,Jr.,has requested that I answer your letter to him ofMarch 4, 1961.Representative of the Hilton Inn in El Paso will be available for negotiationson the morning of March 14, 1961,and will be happy to meet with you at thattime.Due to previous commitments,the next convenient time will be sometimeduring the second week in April, 1961.May we suggest that negotiations be held in the offices of Mr. William P.Kilgore.In the event the March 14th date is acceptable to you,Iwould appreciateyou advising Mr. Blackstone at the Hilton Inn as quickly as possible so thatsuitable arrangements may be made.On March 30, 1961, the Union answered that because Parron was out of El Pasohe had not received the letter and was unable to commence negotiations on thedates suggested and asked that a meeting be scheduled in April 1961.This letteralso rejected the Employer'soffer to meet in the office of Kilgore,his labor relationsrepresentative,and asked that negotiations be held in a neutral place.However, on April 3, 1961, the Employer, by its attorney, Peter W. Irwin, per-formed an about-face in regard to negotiations.In a letter of that date, counselfor the Employer wrote to Parron as follows:DEAR SIR:In response to your letter dated March 30, 1961, please be advisedthat since my letter of March 8,1961, I have examined in detail the record incase #33-RC-770.As a result of that examination,as well as the facts surrounding the electionand challenge of ballots, I have advised the Hilton Inn that,in my opinion, thecertification is invalid.For that reason,your request to negotiate is respectfully denied.Very truly yours,Thereafter,on April 14, the Union filed the instant charge.The General Counsel's case consisted of the record of proceedings before theBoard up to that date and the above correspondence.The AllegedDefensesThe first defense of the Employer is that the Board has no jurisdiction over thebusiness operations of the Hilton Inn and Skyriders Club, Inc., at El Paso,Texas.Thatcontention I have rejected heretofore in my finding as to the business operationsof the Employer.The second contention of the Employer is that the Board has not accomplished alawful and proper election among the employees of the Employer and, as a result,the certification issued by the Board to the Union is invalid.The Employer's firstcontention in this regard is that the notices of election and ballots were not providedin both the English and Spanish languages.Gilbert Feliciano testified that he was the observer for the Union at the election.He testified that prior to the election both the Union and the Employer conductedpropaganda campaigns in both English and Spanish to acquaint the employees withthe issues to be resolved by the election.Feliciano also said that he was presentduring all the time that the balloting was taking place and that none of the employeesasked for any help,instructions,or explanation of the election procedures in thecourse of the balloting.Feliciano testified in a forthright manner and I credit histestimony in its entirety.From his testimony and the fact that 127 employees out of a possible 140 votedand that there was only one void ballot,I conclude that there was no need for print-ing either.the ballots or other election material in the Spanish language.From allthe evidence it is clear that the employees knew the effect of their votes and wereable to make a free choice in the election.In find no merit in this contention of theEmployer..The thirdcontention of the Employer is that the agents of'the Board did not prop-erly safeguard the challenged ballots between the date of the election and the dateon which the challenged ballots were opened.William P.Kilgore, the labor relationsadvisor for the Employer,testified that he had a conversation with James Mast,attorney for the Board,on August 22 or 23, 1960.On this occasion,Kilgore noticedthatMast had in his file a brown manila envelope which was sealed only by meansof a piece of scotch tape along the flap of the envelope.He could see that the flapitselfwas not gummed to the body of the envelope. Later,during the month ofNovember 1960, Kilgore went to the offices of the Board to attend the opening, ofthe challenged ballots.He noticed on this occasion that Mr.Porterfield,the Boardagent,had what appeared to be the same brown manila envelope in his hands. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen the representatives of the parties were assembled, Porterfield proceeded toremove the scotch tape from the envelope and to remove its contents-some smallerbrown envelopes of the type used for challenged ballots.After Porterfield had re-moved the contents of the envelope, Kilgore asked him if he could see the envelope.Porterfield handed the envelope to Kilgore who examined it and then passed it to his,associates.Kilgore testified that he observed that this envelope had at one time beensealed with the mucilage on the flap, that it had been opened, and that it had beenresealed by the scotch tape.Kilgore testified that he also noticed that at least one ofthe challenged ballots had been separated along the perforation.At that point,Kilgore decided that the procedure in connection with the challenged ballots wasimproper and he withdrew from the meeting.On this point Gilbert Feliciano testified that when the challenged ballots were re-moved from the ballot box at the closing of the polls at the election, the observerfor the Employer and he both noticed that one challenged ballot had been torn alongthe perforation by the voter.This was obviously a mistake, so the two observersagreed, with the consent of the Board agent, that this ballot, the only one of its kind,could be impounded with the other challenged ballots without regard to the fact thatthe perforated portions of the ballot had been separated.Feliciano also said thatPorterfield, the Board agent, placed the challenged ballots in a brown manila envelopewhich evidently had been used before.They noticed that the mucilage on the flaphad been separated from the body of the envelope, but on this occasion Porterfieldsealed the envelope by placing the scotch tape across the flap.Feliciano also statedthat when the envelope was opened in Porterfield's office the seal of scotch tape wasintact on the envelope and in the same condition as when he saw it sealed,immediate-ly after the election.On this point, I credit the testimony of Feliciano.He testified in a forthright,clear, and positive manner.He was present at the election when the challengedballots were sealed in the manila envelope, and he was present at the counting ofchallenged ballots when the envelope was unsealed.His testimony is direct positiveproof of the regularity of the election procedure.For contrary reasons I must reject.the testimony of Kilgore.He was not present at the sealing of the challenged ballots,and has no personal knowledge of the condition of the envelope or seal at that time..His testimony is entirely speculative and conjectural on this point, and his charge thatthe agents of the Board did not perform their duty in safeguarding the challenged'ballots is without factual foundation.As a witness, Kilgore was patently partisanand interested, and he appeared to be vindictive toward the agents of the Board.Upon all the credible evidence, I am satisfied that there was no irregularity in the-conduct of the election. I find, therefore, that the General Counsel has proven by apreponderance of the evidence that the Employer has committed the unfair laborpractices alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Employer set forth in section III above, occurring in connec-tion with the operations of the Employer described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce and.the free flow of commerce.V. THE REMEDYHaving found that the Employer has engaged in certain unfair labor practices,itwill be recommended that the Employer cease and desist therefrom and take certain-.affirmative action designed to effectuate the policies of the Act.Also having found that the Union represented,and now represents, a majorityof the employees in the appropriate unit, and that the Employer has refused to bar-gain collectively with it,the Trial Examiner will recommend that the Employer,.upon request, bargain collectively with the Union.Upon the basis of the above findings of fact,and upon the entire record in the,case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 628,Bartenders&CulinaryWorkers Union,Hotel & Restaurant Em-ployees&Bartenders International Union,AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.2.Hilton Hotels Corporation and Hilton Inns,Inc. d/b/a Hilton Inn and Sky-ridersClub, Inc.,isan employer engaged in commerce within the meaning of-Section 2(6) and(7) of the Act.3.All employees of the Employer at the Hilton Inn and Skyriders Club, Inc., ELPaso, Texas,excluding office clerical employees,professional employees,technical, CLAUSSEN BAKING COMPANY111employees,guards, and all supervisors as defined in the Act,constitute an appropriateunit for the purpose of collective bargaining within the meaning of Section 9(b)of the Act.4.The Union was on July 19, 1960, and, at all times thereafter, has been and isthe exclusive representative of all the employees in the aforesaid unit for the purposeof collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing on April 3, 1961, and at all times thereafter, to bargain collectivelywith the Union as the exclusive representative of all its employees in the aforesaidappropriate unit, the Employer has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act, as amended.6.By the aforesaid refusal to bargain,the Employer has interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 of theAct and has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a) (1) of the Act, as amended.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Claussen Baking Company, PetitionerandLocal 15-A, Retail,Wholesale and Tobacco Workers,affiliated with Retail,Whole-sale and Department Store Union,AFL-CIO.Case No. 11-RM-71.November 9, 1961SECOND SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF THIRD ELECTIONPursuant to a Supplemental Decision, Order, and Direction of Sec-ond Election 1 issued by the Board on May 4, 1961, a second electionby secret ballot was conducted on May 26,1961, under the direction andsupervision of the Regional Director for the Eleventh Region, amongthe employees in the unit found appropriate.After the election, theparties were furnished a tally of ballots which showed that of approxi-mately 61 eligible voters, 61 valid ballots were cast, of which 30 werefor and 31 against the Union. On June 1, 1961, the Union filed timelyobjections to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, Series 8, theRegional Director conducted an investigation of the objections andthereafter issued and duly served upon the parties his report on ob-jections, in which he recommended that the objections be overruledand that the results of the election be certified.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has considered the Union's objections, the RegionalDirector's report, the Union's exceptions, and the entire record in thiscase, and concludes, for reasons indicated below, that objection No. 1raises material and substantial issues affecting the election results.INot published in NLRB volumes.134 NLRB No. 10.